Exhibit 10.1

[g235741kai001.jpg]

E-Mail & Federal Express Delivery

November 1, 2006

Mr. William Bock

44 Pascal Lane

Austin, TX  78746

Dear Bill:

This is a revision to your original offer letter dated October 26, 2006 and
confirmation of your acceptance of the new terms herein.

We are pleased to offer you the position of Senior Vice President, Finance &
Administration and Chief Financial Officer reporting to Necip Sayiner, Chief
Executive Officer.  The additional terms of our offer of employment are as
follows:

Offer

You will be paid a bi-weekly base salary of $11,538.47($300,000) annually (“Base
Salary”), and you will be eligible to participate in the Company’s 2007 Bonus
Plan, with an annual target payout of $300,000 (the “Bonus”).  The criteria for
earning a Bonus will be set by the CEO and the Compensation Committee in
accordance with the 2007 Bonus Plan.  All payments of Base Salary and Bonus will
be made less all applicable deductions and authorized withholdings in accordance
with the Company’s standard payroll practices.

Option Grant

You will be granted a nonstatutory stock option (the “Option”) to purchase
250,000 shares of Silicon Laboratories Inc. Common Stock (the “Option Shares”). 
The Option will have an exercise price per share equal to the closing price as
reported on the Nasdaq National Market on your start date.  The Option Shares
will be subject to a five-year vesting schedule such that twenty percent of the
Option Shares will vest on the first anniversary of your start date and the
remaining Option Shares will vest monthly at a rate of 4,166 option shares per
month thereafter, contingent upon your continued service as an employee,
consultant or director of the Company, in each case, through such anniversary
and the last day of each such month.  The Option will be subject to the terms
and conditions of the attached Notice of Grant of Stock Option, Stock Option
Agreement, Addendum to Stock Option Agreement and 2000 Stock Incentive Plan.

Restricted Stock Units

You will also be granted an award of 75,000 Restricted Stock Units (the
“Award”).  The Award will vest in five annual installments at the rate of 20% of
the Restricted Stock Units on each anniversary of your start date, contingent
upon your continued service as an employee, consultant or director of the
Company through each such date.  The Award will be subject to the terms and
conditions of the attached Notice of Grant of Restricted Stock Units, Restricted
Stock Units Agreement, Addendum to Notice of Grant of Restricted Stock Units and
Restricted Stock Units Agreement and the 2000 Stock Incentive Plan.

4635 Boston Lane

Austin, Texas 78735

Phone (512) 416-8500

Fax (512) 416-9669

www.silabs.com


--------------------------------------------------------------------------------




Benefits

The Company offers a competitive benefits/compensation package including Medical
Insurance, Dental Insurance, Vision Care, Short Term Disability, Long Term
Disability Life Insurance, and the 125 Cafeteria Plan for Medical and Dependent
Care Reimbursements.  You will be eligible to participate in the Company’s
401(k) Plan.  The Company will match employee 401(k) contributions
dollar-for-dollar to a maximum of $5,000 annually. You may also enroll in the
Company’s employee stock purchase plan on the enrollment date following your
start date and purchase Silicon Laboratories Inc. stock through a payroll
deduction at a 15% discount.  You will receive three (3) weeks of paid vacation
and 13 paid holidays.

Severance

In the event of your Involuntary Termination for any reason other than
Misconduct, you will be eligible to receive a gross payment equal to your annual
Base Salary plus a bonus payment (calculated by doubling the actual bonus amount
earned by you under the then applicable Company Bonus Plan for the last two full
fiscal quarters prior to your Involuntary Termination) (such Base Salary and
bonus are collectively referred to herein as the “Severance Payment”),
contingent upon your execution of an agreement in a form satisfactory to the
Company containing a full general release of any and all potential claims
against the Company and its affiliates and agents (generally in a substantially
similar form as the attached).  Such Severance Payment shall be made less all
applicable deductions and authorized withholdings and be paid in a lump sum
within 30 days after the effective date of the release agreement.  In addition
and similarly contingent upon execution of an appropriate release, for the time
during which you are unemployed or not eligible for health insurance benefits
from a new employer immediately following such Involuntary Termination for any
reason other than Misconduct, but not to exceed one year following the
“qualifying event” date as determined under COBRA, the Company will pay on your
behalf the premium you would be required to pay to maintain COBRA coverage for
you and your dependents.  In the event of your Misconduct, you shall repay any
Severance Payment and COBRA coverage payments previously paid to you.

For purposes of this Agreement, an “Involuntary Termination” shall mean the
involuntary termination of your employment by the Company or your voluntary
resignation following (A) a change in your position with the Company (or parent
or subsidiary employing you) which materially reduces your level of authority or
responsibility, (B) a reduction in your level of cash compensation (including
base salary and target bonus under any performance based bonus or incentive
programs) by more than 15% unless pursuant to a reduction that is also applied
to substantially all other executive officers of the Company, (C) a relocation
of your place of employment by more than 50 miles, provided and only if such
change, reduction or relocation is effected by the Company without your consent,
or (D) a material breach by the Company of the terms of this letter.

For purposes of this Agreement, the term “Misconduct” shall mean (a) your
commission of any act of fraud, embezzlement or dishonesty in any way related to
your employment with the Company or that, in the reasonable opinion of the
Board, adversely affects the Company’s prospects or reputation or your ability
to perform your obligations or duties to the Company or any of its subsidiaries,
(b) your unauthorized use or disclosure of confidential information or trade
secrets of the Company (or any Parent or Subsidiary), (c) your indictment with
respect to any crime that could, in the reasonable opinion of the Board,
adversely affect the Company’s prospects or reputation or your ability to
perform your obligations or duties to the Company or any of its subsidiaries,
including without limitation any charges of securities fraud, insider trading,
or money laundering, (d) any conviction of, or plea of guilty or no contest to,
a felony, during your employment with the Company or with respect to an act
occurring during your employment with the Company, (e) any intentional
wrongdoing on your part, whether by omission or commission, which adversely
affects the business or affairs of the Company (or any parent or subsidiary) in
a material manner, or (f) any breach by you of any agreement between you and the
Company, including this agreement or the New-Hire Proprietary Information,
Inventions, Non-Competition and Non-Solicitation Agreements.


--------------------------------------------------------------------------------




For purposes of this Agreement, a “Voluntary Termination” shall mean a voluntary
termination that is not an Involuntary Termination.

The foregoing definitions of “Involuntary Termination” and “Misconduct” shall
control over conflicting definitions for the same terms in the Notice of Grant
of Stock Option, Stock Option Agreement, Addendum to Stock Option Agreement,
Notice of Grant of Restricted Stock Units, Restricted Stock Units Agreement,
Addendum to Notice of Grant of Restricted Stock Units and Restricted Stock Units
Agreement, and 2000 Stock Incentive Plan.

The foregoing definitions shall not affect the Company’s right to terminate your
employment at any time or for any reason.

Additional Conditions

·

 

As a condition of employment, you must sign the New-Hire Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreements on your
start date.  A copy is enclosed for your review.

 

 

 

·

 

As a condition of employment, you must also complete the enclosed Application
for Employment and return it as indicated herein.

 

 

 

·

 

As a condition of employment, you are subject to receipt of a background check
which is satisfactory to the Company. Please complete the enclosed Disclosure
and Release form and return it as soon as possible.

 

This sets forth the entire agreement among the parties regarding the terms of
your employment.  The terms of your employment may not be amended other than
pursuant to a written agreement between you and the Company that has been
approved by the Board of Directors.

Your anticipated start date is Wednesday, November 8, 2006.  We look forward to
having you as a key member of the Silicon Labs leadership team.

Sincerely,

 

/s/ Diane M. Williams

 

 

 

Diane Marra Williams

Sr. Director, Human Resources

 

DMW:dc

Enclosures (2)

cc:  Necip Sayiner

/s/ William Bock

 

November 3, 2006

 

William Bock

 

Date:

 


--------------------------------------------------------------------------------